ATTORNEY FOR APPELLANT                                      ATTORNEY FOR APPELLEES
Board of Commissioners of Clark County, Indiana             John W. Mead
C. Gregory Fifer                                            Mead, Mead & Clark, P.C.
Applegate Fifer Pulliam LLC                                 Salem, Indiana
Jeffersonville, Indiana

ATTORNEY FOR APPELLANT
Clark County Board of Aviation Commissioners
R. Scott Lewis
Jeffersonville, Indiana
______________________________________________________________________________
                                                             Sep 12 2013, 10:29 am



                                            In the
                            Indiana Supreme Court
                            _________________________________

                                    No. 10S01-1308-PL-529

CLARK COUNTY BOARD OF AVIATION COMMISSIONERS,                               Appellant (Plaintiff),
BOARD OF COMMISSIONERS OF CLARK COUNTY, INDIANA                     Appellant (Judgment Debtor),

                                                  v.

DENNIS DREYER AND MARGO DREYER, AS CO-PERSONAL REPRESENTATIVES
      OF THE ESTATE OF MARGARET A. DREYER,                  Appellees (Defendants).
                        _________________________________

                  Appeal from the Clark Circuit Court, No. 10C02-0902-PL-23
                             The Honorable Jerome F. Jacobi, Judge
                            _________________________________

           On Transfer from the Indiana Court of Appeals, No. 10A01-1206-PL-288
                          _________________________________

                                      September 12, 2013

Dickson, Chief Justice.


       We grant transfer in an effort to dispel confusion resulting from inartful language in one
of our previous opinions.


       In this eminent domain case, the Court of Appeals affirmed the judgment of the trial court
in favor of the property owners and against the Clark County Board of Aviation Commissioners.
Full factual and procedural details are provided in the opinion of the Court of Appeals. Clark
Cnty. Bd. of Aviation Comm'rs v. Dreyer, 986 N.E.2d 286 (Ind. Ct. App. 2013). In its appellate
challenge to the trial court judgment, the Board argued that the trial court lacked subject matter
jurisdiction because the property owner failed to timely file exceptions to the report filed by the
court-appointed appraisers. This argument was predicated on language we included in State v.
Universal Outdoor, Inc., stating: "the failure to file exceptions within the articulated time frame
deprives the trial court of jurisdiction to hear the issue of damages." 880 N.E.2d 1188, 1190
(Ind. 2008).


       In rejecting the Board's argument in the present case, the Court of Appeals concluded that
this quoted passage from Universal Outdoor "is misleading," and explained: "To be sure if statu-
tory procedures are not followed, the trial court may not be permitted to hear the issue of damag-
es; however, this is not because the trial court lost jurisdiction, but rather, because legal error was
committed." Dreyer, 986 N.E.2d at 291. The Court of Appeals is correct. Instead of declaring
that the trial court "lacked subject matter jurisdiction," our opinion in Universal Outdoor should
have expressed that the untimely filing of exemptions operated to preclude or foreclose the prop-
erty owner from challenging the filed report. This was not a matter of subject matter jurisdiction.


       The opinion of the Court of Appeals is summarily affirmed. Ind. Appellate Rule
58(A)(2).


Rucker, David, Massa, and Rush, JJ., concur.